Citation Nr: 1519145	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 2010, for the award of a 50 percent disability rating for depressive disorder.

2.  Entitlement to an effective date earlier than April 12, 2010, for the award of a schedular total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than April 12, 2010, for the award of an extraschedular total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In May 2010, the RO granted an increased rating of 50 percent for depressive disorder, effective April 12, 2010.  Then, in September 2010, it granted a TDIU on a schedular basis, also effective April 12, 2010.

The Veteran testified before the undersigned in a hearing via videoconference in September 2014; a transcript of that hearing is of record.

Although in his February 2013 substantive appeal the Veteran limited his claim  to the issue of entitlement of an earlier effective date for a TDIU, the Board hearing also addressed the issue of entitlement to an earlier effective date for the grant of a 50 percent rating for depressive disorder.  To the extent that the Veteran has been led to believe that this issue is also on appeal, it is under the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).  

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an effective date earlier than April 12, 2010, for the award of an extraschedular TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the date of claim on March 9, 2006, the Veteran's service-connected depressive disorder resulted in occupational and social impairment with reduced reliability and productivity due to symptoms of a nature and severity most nearly approximating those contemplated by a 50 percent disability rating.

2.  As of April 4, 2007, the Veteran had a combined disability rating of 70 percent, and he was unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 9, 2006, but no earlier, for the assignment of a 50 percent disability rating for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.1., 4.7, 4.3, 4.16 (2014).

2.  The criteria for an effective date of April 4, 2007, for the award of a schedular TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file shows that VA received a claim for benefits from the Veteran in January 1999.  This claim included the issue of service connection for a nervous condition.  Service connection for was denied in a September 1999.  The Veteran submitted a timely notice of disagreement, and the RO issued a Statement of the Case.  The Veteran, however, took no further appellate action.  As such, the September 1999 rating decision became final.

The Veteran submitted a petition to reopen the claim for a nervous condition on March 9, 2006.  In a February 2010 rating decision, the RO granted service connection for depressive disorder and assigned a rating of 30 percent, effective March 9, 2006.  Thereafter, in a May 2010 rating decision, the RO assigned an increased rating of 50 percent for depressive disorder, effective April 12, 2010.  Then, in a September 2010, the RO granted a TDIU on a schedular basis, also effective April 12, 2010.  The Veteran now seeks an earlier effective date for both the rating of 50 percent for depressive disorder and the schedular TDIU.

The effective date for an award of an increased rating (including TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

Earlier Effective Date for the Grant of a 50 Percent Rating for Depressive Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence, including as to the level of disability, reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1Vet. App. 49, 53 (1990)

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Resolving doubt in favor of the Veteran, the Board finds that he has met the criteria for a rating of 50 percent for depressive disorder since March 9, 2006, the date on which the petition to reopen the claim for a nervous condition was received.  In this regard, the Board notes that while the Veteran has had a healthy relationship with his immediate family, he has consistently reported not having any significant social relationships.  He had no hobbies or membership in a club or organization, and had only rare church visits.  See, e.g., VA examinations dated in November 2006 and March 2009.  Additionally, VA treatment records consistently list social isolation as one of the issues that require continued attention.  See, e.g., VA treatment records from October 2007 to October 2008.  Furthermore, the Veteran has stated that in 2000 he was fired from his last job in part due to a combination of his irritability and temper issues.  See, e.g., November 2006 VA examination.  

In light of the above, the Board affords the benefit of the doubt to the Veteran and finds that a rating of 50 percent is warranted for the period prior to April 12, 2010.  Indeed, entitlement was shown to have arisen simultaneously with the date of claim.  Accordingly, an earlier effective date is granted, back to the date of claim on March 9, 2006.  As there is no evidence within the one-year period prior to the claim showing psychiatric symptoms commensurate with the 50 percent evaluation, the "factually" ascertainable standard under 38 C.F.R. § 3.400(o) has not been met, precluding an earlier-still award.

Earlier Effective Date for a Schedular TDIU 

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Having found that the Veteran is entitled to the earlier effective date of March 9, 2006, the record now shows that he first satisfied the percentage requirement of 38 C.F.R. § 4.16(a) on April 4, 2007.  On that date, service connection was in effect for depressive disorder, rated as 50 percent disabling; and degenerative disc disease of the lumbar spine, rated as 40 percent disabling.  The combined disability rating was 70 percent.  Furthermore, the evidence of record shows that the Veteran has not worked since 2000 and was later found to be unemployable as of November 2002 by the Social Security Administration, based on a back disability.  As such, the weight of the evidence shows that the Veteran's service-connected back and psychiatric disabilities preclude him from obtaining and retaining substantially gainful employment.  Therefore, entitlement to a TDIU on a schedular basis is warranted from April 4, 2007, forward.  

The issue of entitlement to an earlier effective date for the award of an extraschedular TDIU is addressed in the remand portion of this decision.


ORDER

An earlier effective date of March 9, 2006, for the award of 50 percent for depressive disorder is granted.

An earlier effective date of April 4, 2007, for the award of a schedular TDIU is granted.


REMAND

With respect to the issue of entitlement to an earlier effective date for an extraschedular TDIU, the Veteran contends that he has been unemployable due to his service-connected disabilities since 2002 and is, therefore, entitled to a TDIU during the entire appeal period.  See, e.g., September 2014 hearing transcript.  As stated above, the Board has granted entitlement to the earlier effective date of April 4, 2007, for the award of a TDIU.  On that date, the Veteran met the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  

There is, however, evidence of unemployability prior to the date on which the Veteran met the schedular percentage threshold for a TDIU.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU was warranted on an extraschedular basis prior to October 5, 2011.  See 38 C.F.R. § 4.16(b).  In addition, the Board finds that a retroactive medical opinion as to the Veteran's employability during the rating period would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the appropriate medical professional(s) for a retrospective medical opinion as to the Veteran's employability.  The examiner should note review the claims file in the report.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation at any point prior to April 4, 2007.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  

The examiner should provide a complete rationale, with consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should so state and explain why a non-speculative opinion cannot be offered. 

2.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities precluded him from securing and following gainful employment at any point prior to April 4, 2007.

3.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


